DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the amendment filed 7/6/2022.  As directed by the amendment, claims 16, 23 and 28-30 have been amended. Claims 16-30 are pending in the instant application.
Applicant has amended claims 16 and 30 to address minor informalities; the objections to the claims are withdrawn.
Applicant has amended claims 28 and 29 to positively recite a breathing apparatus and associated computer, such that the claims are no longer directed to software per se; the previous rejections of the claims under 35 USC 101 are withdrawn.
Applicant has amended claims 23 and 28-29 to clarify the claimed subject matter; the rejections of the claims under 35 USC 112(b)/second paragraph are withdrawn.

Response to Arguments
Applicant's arguments filed 7/6/2022 (hereinafter “Remarks”) have been fully considered but they are not persuasive.
Regarding the rejection of claim 16 in view of Bathe, Applicant argues on page 8 of Remarks that “Bathe discloses…an expiratory valve that is opened upon initiation of an oxygen flush…the opening and closing of the expiratory valve [of Bathe] are in no way controlled via upper and lower pressure level settings.”
The Examiner respectfully disagrees. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that the opening and closing are “controlled via” pressure level settings) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The claims merely recite the step of cycling the expiratory valve between two pressure level settings during the maintaining step; the claims are silent regarding what variable dictates/triggers said cycling. The upper pressure level setting of the valve of Bathe corresponds to the “closed” state of the valve because when the valve is closed, the inhalation pressure is established within the system, and the lower pressure level setting corresponds to the “open” state of the valve because when the valve is open, the exhalation pressure (zero/ambient as disclosed by Bathe) is established within the system. There is nothing in the claims (or in the instant written description as a whole) that precludes this interpretation; indeed, the instant valve is said to be a PEEP valve (instant page 6, lines 16-17), where the upper pressure setting of the disclosed PEEP valve is understood to be when the valve is closed during the inspiratory phase, and the lower pressure setting is the PEEP setting of the valve, i.e. when the valve is open in the expiratory phase until the PEEP level is reached, as described at instant page 6, line 36-page 7, line 2. Therefore, the anticipation rejection in view of Bathe is maintained below. [See also the rejection of claim 18 maintained below, which teaches the use of a PEEP valve, i.e. the same type of valve disclosed by the instant specification.]

Applicant further argues on page 8 of Remarks that, “If the oxygen flush is initiated during an inhalation cycle, Bathe teaches opening an exhalation valve 22…initiated during an exhalation cycle, the exhalation valve 22 is already open and will thus remain open…[t]herefore, no matter what cycle (or phase) the ventilator 10 [of Bathe] is in at the time…during an oxygen flush, the exhalation valve will always be open,” citing Bathe at col. 5.
The Examiner respectfully notes that in this argument, Applicant ignores the section of Bathe upon which the rejection was based, namely Bathe’s “further improvement” described at col. 6, lines 53-63 (see also Bathe col. 3, lines 1-7). This section(s) describes an alternative situation to the two emphasized by Applicant above, namely, one where the flush is started during an inhalation cycle and the inhalation cycle is allowed to finish (albeit truncated) before the exhalation valve is opened to initiate the exhalation phase. It is this disclosure by Bathe that anticipates the instant claim language of cycling the valve during the flush. Therefore, the anticipation rejection in view of Bathe is maintained below.

Applicant further argues on page 8 of Remarks that “this expiration phase is automatically initiated upon activation of the oxygen flush and is no way the result of cycling the exhalation valve between an upper pressure level setting to a lower pressure level setting.”
The Examiner respectfully disagrees. The activation of the expiration phase upon activation of the oxygen flush [or after a truncated inhalation phase, as discussed above and as basis of the rejection in view of Bathe] is indeed the result of cycling the valve between upper and lower pressure level settings, because the activation of the expiration phase in all of Bathe’s embodiments occurs by opening the exhalation valve and thus cycling it from an upper (closed) pressure setting, i.e. the higher pressure at which inhalation occurs, to a lower (open) pressure setting, i.e. the lower pressure (zero/ambient as disclosed by Bathe) at which exhalation occurs. Therefore, the anticipation rejection in view of Bathe is maintained below.

Applicant acknowledges Bathe’s alternative embodiment near the bottom of page 8 of Remarks, but then further argues on pages 8-9 of Remarks that “if the system 10 of Bathe is able to provide both an inspiratory phase and an expiratory phase…the opening and the closing is in no way controlled via set pressure levels…the exhalation valve 22 [of Bathe]...provide[s] an expiratory phase, only when the breath volume has been reached...moving the exhalation valve from the open to the closed configurations is volume dependent and in no way dependent on pressure level settings.”
The Examiner respectfully notes that Bathe teaches using volume to determine when to cycle between the two pressure level settings (i.e. opened and closed) of the valve of Bathe, which meets the instant claim language of cycling between two pressure level settings. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is again noted that the features upon which applicant relies (i.e., that the timing/control of the claimed cycling is determined using pressure to dictate when to switch between the two claimed pressure level settings) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). As discussed above, the claims are silent regarding a specific variable (e.g. pressure as asserted by Applicant) for dictating/triggering the claimed cycling. Moreover, it is noted that the instant application teaches using pressure ventilation OR volume ventilation (page 8, lines 1-4; page 14, lines 28-36), i.e. there is no criticality to the pressure controlled cycling asserted by Applicant in Remarks, such that even if the claims were amended to recite pressure controlled ventilation for dictating the cycling, such ventilation would have been obvious to an artisan before the effective filing date of the claimed invention in view of Bathe’s volume controlled ventilation, as standard/interchangeable modes for ventilation (as evidenced by Applicant’s own specification) depending on a patient’s needs.

Applicant’s arguments regarding claim 30 on page 9 of Remarks are the same as for claim 16, such that the Examiner refers to her responses above.

Regarding claim 30, Applicant argues on page 10 of Remarks that Wallin does not anticipate cycling the expiratory control valve “during maintenance of the continuous flow of oxygen.”
The Examiner agrees, and for this reason, Wallin is not applied as an anticipatory rejection against the amended claim. Furthermore, Wallin is also no longer applied against claim 30 at all, because upon reconsideration, Wallin only teaches an automated flush after user input, not one that starts “upon user input” (emphasis added) per claim 30, line 11. 

Regarding claims 18, 21, 28 and 29, Applicant on page 10 of Remarks makes no further arguments other than those discussed above with respect to claim 16, such that the Examiner refers to her responses above.

Regarding the rejection of claim 16 as obvious over Wallin in view of Rauscher and Haggblom, Applicant argues on page 11 of Remarks “it would not have been obvious…to combine the system of Wallin with the system of Rauscher…Wallin discloses an anesthesia ventilator system, Rausher discloses a ventilator apparatus capable of providing ventilator scanning/perfusion scans by delivering a traceable gas…delivery of gas for perfusion scans is in no way related to an anesthesia delivery ventilator.”
First, the Examiner respectfully notes that the rejection is not based on “combining” the systems of Wallin and Rauscher, rather, the functioning of the existing system of Wallin is modified by the teachings of Rauscher. Second, in response to applicant's argument that Rauscher is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Rauscher is clearly well within the field of endeavor, that is, ventilator systems for delivering gases to a patient, as evidenced by Rauscher’s disclosure as well as its classification. The fact that Applicant is delivering air/oxygen/anesthetic and Rauscher is delivering respiratory air/xenon is not germane to the rejection, because the base reference of Wallin already teaches delivering air/oxygen/anesthetic, and it does not place it in a different field of endeavor because Rauscher is still concerned with delivering gases to the respiratory system of a patient. Rauscher is also directly pertinent to the particular problem with which the applicant was concerned, namely, delivering a secondary gas using the same ventilator settings as a primary gas, with Rauscher demonstrating that it was already known in the respiratory art before the effective filing date of the claimed invention to maintain the same breathing settings when delivering normal breathing gas/air versus a flush gas (be it oxygen or xenon). Therefore, the rejections of the claims as obvious over Wallin in view of Rauscher and Haggblom are maintained below.

Applicant further argues on page 11 of Remarks that “[e]ven if the systems could be combined…Rauscher does not show or suggest cycling between an upper pressure level and a lower pressure level during an oxygen flush.”
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The rejection is based on the combination of Wallin’s disclosure of an oxygen flush and Rauscher’s disclosure of cycling between an upper pressure level (during inspiration) and a lower pressure level (during exhalation) during a flush (albeit a xenon flush). The Examiner reminds the Applicant that a patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. MPEP 2141 (emphasis added). The Examiner has provided a rejection under 35 USC 103 with sufficient motivation/reasoning regarding the obviousness to an artisan at the time of invention to combine the prior art references to arrive at the instantly claimed invention, which establishes a prima facie case for obviousness; therefore, the burden is shifted to Applicant to provide additional evidence of nonobviousness. MPEP 2142. (emphasis added). The rejections of the claims as obvious over Wallin in view of Rauscher and Haggblom are maintained below.

Applicant further argues on page 11 of Remarks that “Examiner contends that this wash out period [of Rauscher] is comparable to an oxygen flush…Rauscher teaches that this wash-out period is merely the switching of the ventilator from the second mode…to the first mode…[a]t no point is an oxygen flush ever activated.”
The Examiner respectfully asserts that Rauscher teaches a flush of xenon, which is comparable to a flush of oxygen because both are flushes with a secondary gas. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The rejection is based on using Rauscher’s flush operation to educate Wallin’s flush operation; Rauscher itself does not need to disclose specifically an oxygen flush, because Wallin already discloses this subject matter. Applicant has not provided any evidence to refute the reasonable comparison between an oxygen flush and a xenon flush (both result in flushing of the system and patient with the secondary gas); therefore, the rejections of the claims as obvious over Wallin in view of Rauscher and Haggblom are maintained below.

Applicant argues on page 12 of Remarks that Rauscher teaches that ventilation parameters “remain constant through both modes since motive forces remain identical and are merely switched between two identical bellow assemblies.”
The Examiner is unclear what point Applicant is attempting to make with this statement. Yes, Rauscher teaches maintaining the same ventilation parameters during normal respiration as well as during a flush with secondary gas; this is the teaching that educates Wallin to operate similarly (just with oxygen as the secondary gas, instead of xenon) and thus arrive at the instantly claimed/disclosed invention, i.e. where the ventilation parameters during normal/primary gas delivery are maintained during a flush with a secondary gas, see e.g. instant claim 17 in view of the instant disclosure at e.g. page 14, line 24: “In essence, ventilation of the patient 8 is continued with oxygen”. This is why the rejections of the claims as obvious over Wallin in view of Rauscher and Haggblom are maintained below.

Applicant further argues on page 12 of Remarks that “while Rauscher describes a PEEP valve…Rauscher does not teach or describe any upper pressure level setting during an inspiratory phase.”
The Examiner disagrees. Rauscher does teach an upper pressure level setting during an inspiratory phase, because Rauscher teaches a higher pressure when the exhalation valves are set to their closed configuration (during inhalation), see e.g. Rauscher col. 7, lines 5-25, as compared to a lower pressure when the exhalation valves are set to their open configuration (i.e. during exhalation before the patient’s expiratory pressure falls to e.g. 5cm H2O). Indeed, the Examiner again notes that the instant specification indicates that a PEEP valve possesses the instant upper and lower pressure level settings (see e.g. instant page 6, lines 16-17; page 11, lines 15-17), and thus the PEEP valve taught by Rauscher and Haggblom will have the same general upper (closed) and lower (open) settings, because it the same type of valve as instantly disclosed. As such, the rejections of the claims as obvious over Wallin in view of Rauscher and Haggblom are maintained below.

Regarding claims 17-29, Applicant on pages 12-13 of Remarks makes no further arguments other than those discussed above with respect to claim 16, such that the Examiner refers to her responses above.

Claim Interpretation
Regarding claim 16, per page 10, lines 18-20, of the instant specification, the term “ongoing ventilation” relates to an ordinary ventilation operation where the patient is ventilated with fresh gas and/or recirculated expiratory gas.
Further regarding claim 16 as well as claim 30, it is noted that the claims do not exclude the lower pressure level setting from being zero/ambient, despite the discussion on page 2, lines 14-23, of the instant specification indicating that this is undesirable. Therefore, Bathe is available under 35 USC 102 to reject claims 16 and 30. 
Regarding claim 23, the cycling step being “preceded” by a step of providing an expiratory phase supplementing the interrupted inspiratory phase is understood to mean that claim 23 requires an interrupted inspiratory phase that begins with ongoing ventilation but ends with oxygen flush/continuous flow of oxygen, followed by an expiratory phase entirely of oxygen flush/continuous flow of oxygen, then a second, uninterrupted/full inspiratory phase of oxygen flush/continuous flow of oxygen, followed by a second expiratory phase at least beginning with oxygen flush/continuous flow of oxygen.
Regarding claim 29, a “computer program product that is connected to a computer” is understood in light of instant pages 18-19 to be a “suitable digital storage medium” for “hold[ing] machine readable data in a non-transitory manner,” e.g. a CD as shown in instant Fig. 5, that is in electronic communication with a computer of a breathing apparatus as claimed.
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “calculation units” and “control units” in claims 28 and 29 and “control unit” in claim 30.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16, 24-27 and 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bathe et al. (US 5,678,537; hereinafter “Bathe”) (as evidenced by Tobia US 5,315,989, which is incorporated by reference into Bathe, see Bathe col. 3, lines 52-55).
Regarding claim 16, Bathe discloses a method for maintaining ventilation during an oxygen flush (in as far as Bathe provides for the completion of an inhalation and transition into an exhalation after initiation of/during an oxygen flush as discussed below, Bathe provides for maintained ventilation) in an anaesthetic breathing apparatus (Fig. 1), the anaesthetic breathing apparatus comprising a breathing circuit (patient breathing circuit 16), a fresh gas section (comprising fresh gas supply 26 and supply of oxygen 30) providing fresh gas to a patient (col. 4, lines 58-65), and a ventilator section (comprising ventilator 10) providing ventilation by providing driving gas for inspiration and controlling flow of expiratory gas from the patient (col. 3, lines 58-67), wherein the fresh gas section and the ventilator section are connected to the breathing circuit (Fig. 1), wherein the fresh gas section comprises an oxygen supply (supply of oxygen 30) and at least one further gas supply (fresh gas supply 26), and the ventilator section comprises an expiratory pressure control valve (exhalation valve 22) (col. 4, lines 33-57; where the valve controls pressure because when it is closed, pressure can build up in the system (i.e. for inhalation) and when it is open, pressure is reduced to ambient), a driving gas line (conduit 12) (col. 3, lines 58-59), an inspiratory pressure control valve (see Tobia e.g. valve 4 OR check valve 7 in Fig. 1 and described at col. 5, lines 40-48 OR col. 3, lines 11-16, as evidence that the ventilator of Bathe comprises an inspiratory pressure control valve), and a rebreathing gas reservoir (bellows 20) (col. 4, lines 3-4 and 40-43), the method comprising steps of: 
starting a continuous flow of oxygen from the oxygen supply into at least a portion of the breathing circuit (user activates the oxygen flush, a flow…of oxygen enters conduit 28 and is directed to the inspiratory limb of the patient circuit, col. 5, lines 12-14) and interrupting an ongoing ventilation in order to activate the oxygen flush (col. 5, lines 27-37; col. 6, lines 44-58); and 
maintaining the continuous flow of oxygen (while the oxygen flush is activated, the flow of oxygen is continuous/maintained, cols. 5-6), 
wherein, during the maintaining step, performing a step of cycling the expiratory pressure control valve between an upper pressure level setting (closed) to provide an inspiratory phase of a breathing cycle (i.e. when valve 22 is closed during the remainder of the truncated inspiration, col. 6, lines 53-58 in view of col. 4, lines 33-37) and a lower pressure level setting (open) to provide an expiratory phase of the breathing cycle (i.e. when valve 22 is opened to switch to the expiratory phase, col. 6, lines 57-58 in view of col. 4, lines 53-57).
Regarding claim 24, Bathe discloses the method according to claim 16, wherein the fresh gas section comprises an oxygen valve controlling flow of oxygen, and wherein the starting step comprises a step of opening at least partially the oxygen valve.  
Regarding claim 25, Bathe discloses the method according to claim 16, wherein the anaesthetic breathing apparatus comprises a dedicated oxygen flush valve connected to the oxygen supply and wherein the starting step comprises a step of opening at least partially the dedicated oxygen flush valve.  
Regarding claim 26, Bathe discloses the method according to claim 16, wherein the starting step is preceded by a step of ventilating a patient in (a) a volume or pressure controlled mode of ventilation of the anaesthetic breathing apparatus (Figs. 1-2; col. 1-2).  
Regarding claim 27, Bathe discloses the method according to claim 26, wherein the ventilating step comprises a step of recirculating a portion of expiratory gas from the patient in the anaesthetic breathing apparatus (col. 1, lines 26-30; col. 4, lines 3-4 and 40-43).
Regarding claim 30, Bathe discloses an anaesthetic breathing apparatus, comprising: 
a breathing circuit (patient breathing circuit 16); 
a fresh gas section (comprising fresh gas supply 26 and supply of oxygen 30) providing fresh gas to a patient (col. 4, lines 58-65), the fresh gas section including an oxygen supply (supply of oxygen 30) and at least one further gas supply (fresh gas supply 26); 
a ventilator section (comprising ventilator 10) providing ventilation by providing driving gas for inspiration and controlling flow of expiratory gas from the patient (col. 3, lines 58-67), the ventilator section including an expiratory pressure control valve (exhalation valve 22) (col. 4, lines 33-57; where the valve controls pressure because when it is closed, pressure can build up in the system (i.e. for inhalation) and when it is open, pressure is reduced to ambient), a driving gas line (conduit 12) (col. 3, lines 58-59), an inspiratory pressure control valve (see Tobia e.g. valve 4 OR check valve 7 in Fig. 1 and described at col. 5, lines 40-48 OR col. 3, lines 11-16, as evidence that the ventilator of Bathe comprises an inspiratory pressure control valve), and a rebreathing gas reservoir (bellows 20) (col. 4, lines 3-4 and 40-43), wherein the fresh gas section and the ventilator section being connected to the breathing circuit (Fig. 1); and 
at least one control unit (a CPU) (col. 3, lines 55-57), 
wherein the anaesthetic breathing apparatus is configured, upon user input (activates the oxygen flush when the user depresses the pushbutton of the O2 flush valve, col. 5, lines 4-7), to: 
start a continuous flow of oxygen from the oxygen supply into at least a portion of the breathing circuit, in order activate an oxygen flush (user activates the oxygen flush, a flow…of oxygen enters conduit 28 and is directed to the inspiratory limb of the patient circuit, col. 5, lines 12-14) and 
maintain the continuous flow of oxygen (while the oxygen flush is activated, the flow of oxygen is continuous/maintained, cols. 5-6), and 
wherein the at least one control unit is configured to: 
interrupt an ongoing ventilation (O2 flush activated by the user during the inhalation or the exhalation cycle of the ventilator, col. 2, lines 52-54; CPU can…shorten the inhalation cycle, col. 6, lines 53-58) and 
cycle the expiratory pressure control valve between an upper pressure level setting (closed) to provide an inspiratory phase of a breathing cycle (i.e. when valve 22 is closed during the remainder of the truncated inspiration, col. 6, lines 53-58 in view of col. 4, lines 33-37) and a lower pressure level setting (open) to provide an expiratory phase of the breathing cycle (i.e. when valve 22 is opened to switch to the expiratory phase, col. 6, lines 57-58 in view of col. 4, lines 53-57).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Bathe in view of Tobia (US 5,651,360; hereinafter “Tobia”).
Regarding claim 18, Bathe discloses the method according to claim 16, but Bathe is silent regarding wherein the lower pressure level setting is a PEEP level setting of the expiratory pressure control valve. However, Tobia demonstrates that it was well known in the ventilator art before the effective filing date of the claimed invention for an exhalation valve (Tobia, Figs. 1-2; col. 4, lines 29-32) to be a PEEP valve (col. 4, lines 59-63, col. 4, lines 29-32 and 65-67), such that the lower pressure level setting that occurs during exhalation is a PEEP level setting of the expiratory pressure control valve (Tobia col. 3, lines 59-63). Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention to modify the method of Bathe to include wherein the expiratory pressure control valve is PEEP valve and thus wherein the lower pressure level setting is a PEEP level setting of the expiratory pressure control valve as taught by Tobia, in order to provide for proper ventilation of patients exhibiting some degree of respiratory compromise (Tobia, col. 1, lines 54-65) during ongoing ventilation, such that where modified Bathe uses the same exhalation valve to also provide the expiratory pressure/phase during the oxygen flush, the PEEP exhalation valve setting during ongoing expiration will also provide PEEP during the oxygen flush, to provide the obvious and predicable benefit of preventing lung collapse during the flush.
Regarding claim 21, Bathe discloses the method according to claim 16, but Bathe is silent regarding the exhalation valve being a PEEP valve, such that Bathe is silent regarding wherein the upper pressure level setting is at a pressure above a PEEP level setting. However, Tobia demonstrates that it was well known in the ventilator art before the effective filing date of the claimed invention for an exhalation valve (Tobia, Figs. 1-2; col. 4, lines 29-32) to be a PEEP valve (col. 4, lines 59-63, col. 4, lines 29-32 and 65-67), such that the lower pressure level setting that occurs during exhalation is a PEEP level setting of the expiratory pressure control valve (Tobia col. 3, lines 59-63), and thus the upper pressure level setting (when the exhalation valve is closed) is at a pressure above a PEEP level setting (when the exhalation valve is open to a degree sufficient to provide the desired PEEP). Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention to modify the method of Bathe to include wherein the expiratory pressure control valve is PEEP valve and thus wherein the upper pressure level setting is at a pressure above a PEEP level setting as taught by Tobia, in order to provide for proper ventilation of patients exhibiting some degree of respiratory compromise (Tobia, col. 1, lines 54-65) during ongoing ventilation, such that where modified Bathe uses the exhalation valve to allow completion of the truncated inspiration and also provide the expiratory pressure/phase during the oxygen flush (see discussion above regarding claim 16), the upper pressure level setting (when the exhalation valve is closed during the truncated inhalation phase) is at a pressure above a PEEP level setting (when the exhalation valve is open/providing the PEEP during the exhalation phase).

Claims 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Bathe in view of Lampotang et al. (US 6,131,571; hereinafter “Lampotang”).
Regarding claims 28-29, Bathe does not explicitly disclose the anaesthetic breathing apparatus comprising a computer program that causes the anaesthetic breathing apparatus to perform a method for maintaining ventilation during an oxygen flush in the anaesthetic breathing apparatus, wherein the computer program is embedded in a computer of the anaesthetic breathing apparatus and comprises a computer readable code configured to cause one or more calculation units of one or more control units of the anaesthetic breathing apparatus to start, maintain and cycle as claimed (see claim 16 above) or a computer program product conneced to a computer of an anaesthetic breathing apparatus, wherein the computer is configured to operate the anaesthetic breathing apparatus so as to perform a method for maintaining ventilation during an oxygen flush in the anaesthetic breathing apparatus and wherein the computer program product comprises computer readable code configured to cause one or more calculation units of one or more control units of the computer of the anaesthetic breathing apparatus to start, maintain and cycle as claimed (see claim 16 above), because Bathe does not explicitly state that the CPU comprises an embedded/connected computer program (product)/readable code (although this is inferred) and that the anesthetic breathing apparatus contains one or more calculation units of one or more control units configured (via the code) to perform the starting, maintaining and cycling as claimed (see claim 16 above) (while Bathe does infer a calculation unit, see col. 6, lines 53-58, since Bathe has a manual push button starting the continuous flow of oxygen instead of the CPU, the calculation unit is not that of a control unit configured to perform the starting step). However, Lampotang demonstrates that it was known in the anesthetic ventilation art before the effective filing date of the claimed invention for an oxygen flush to be converted from a push button event to a computer-controlled event (col. 6, lines 22-35 and col. 16, lines 38-61), such that it would have been obvious to an artisan before the effective filing date of the claimed invention for the CPU of Bathe to include an embedded/connected computer program or a computer program product as claimed and as suggested by Bathe and taught by Lampotang, in order to provide the predictable result of an automated means for performing starting, maintaining and cycling as claimed (see claim 16 above), so that the apparatus may be in full control of the oxygen flush so as to reduce potential harm to the patient in the event that the apparatus e.g. takes some amount of time to calculate the truncation time for the interrupted inspiratory cycle.

Claim 16-18, 21-24 and 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Wallin in view of Rauscher et al. (US 4,267,827; hereinafter “Rauscher”) and Haggblom et al. (US 2011/0232641 A1; hereinafter “Haggblom”).
Regarding claims 16, 18, 28 and 29, Wallin discloses a computer program (product) (computer program 200 on computer-readable medium 210) embedded in/connected to a computer (paras [0105-106]) comprising computer readable code (comprising code segment 226) (para [0106]) configured to cause one or more calculation units (inferred from paras [0073-84]) of one or more control units (control unit 60) to perform a method for delivering an oxygen flush in an anaesthetic breathing apparatus (Fig. 6; paras [0074-76], [0084, [0104-106]), the anaesthetic breathing apparatus comprising a breathing circuit (circle system 7) (Fig. 6), a fresh gas section (comprising gas sources 20A,B and fresh gas line 18) providing fresh gas to a patient (Fig. 6; para [0100]), and a ventilator section (comprising gas sources 20D, E) providing ventilation by providing driving gas for inspiration and controlling flow of expiratory gas from the patient (Fig. 6; paras [0092-100]), wherein the fresh gas section and the ventilator section are connected to the breathing circuit (Fig. 6), wherein the fresh gas section comprises an oxygen supply (oxygen gas source 20A) (para [0094]) and at least one further gas supply (air gas source 20B and/or nitrous oxide gas source) (para [0094]), and the ventilator section comprises an expiratory pressure control valve (expiratory valve 40) (para [0097]), a driving gas line (driving gas line 51), an inspiratory pressure control valve (inspiratory valve 30, 32, 660 and/or 661) (paras [0099-101]), and a rebreathing gas reservoir (volume reflector 26) (para [0102]), the method comprising steps of: 
starting a continuous flow of oxygen from the oxygen supply into at least a portion of the breathing circuit and interrupting an ongoing ventilation in order to activate the oxygen flush (paras [0074-76], [0084], [0104-106]); and 
maintaining the continuous flow of oxygen (paras [0075-77], e.g. for 10 seconds).
Wallin is silent regarding wherein the method provides for maintaining ventilation during the oxygen flush, the method including:
wherein during the maintaining step preforming a step of cycling the expiratory pressure control valve between an upper pressure level setting to provide an inspiratory phase of a breathing cycle and a lower pressure level setting that is a PEEP level setting of the expiratory pressure control valve to provide an expiratory phase of the breathing cycle.
However, Rauscher teaches that it was known in the ventilation flush art before the effective filing date of the claimed invention for a method of ventilation to include maintaining ventilation during a flush (abstract), the method including:
wherein during the maintaining step (“wash out” period) (col. 1, lines 52-54) preforming a step of cycling the expiratory pressure control valves (control valve 110+PEEP valve 108) between an upper pressure level setting (when control valve 110 is closed during inspiration) to provide an inspiratory phase of a breathing cycle and a lower pressure level setting that is a PEEP level setting of the expiratory pressure control valves (when control valve 110 and PEEP valve 108 are open during expiration) to provide an expiratory phase of the breathing cycle (cols. 7-8), with Haggbloom further demonstrating the obviousness of a single valve (expiration valve 37) (Fig. 1) for controlling exhalation phase as well as PEEP (paras [0035-37]). Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention to modify the method of Wallin to include maintaining ventilation during the oxygen flush, wherein during the maintaining step preforming a step of cycling the expiratory pressure control valve between an upper pressure level setting to provide an inspiratory phase of a breathing cycle and a lower pressure level setting to provide an expiratory phase of the breathing cycle as taught by Rauscher and Haggbloom, in order to provide the predictable result allowing the flush to occur without any interruption of the mechanical ventilation or variation in one or more ventilation parameters, which might otherwise result in further health complications (Rauscher, col. 2, lines 1-8), while utilizing a single valve to achieve both exhalation phase and PEEP (with the provision of PEEP being obvious for the well-known reason of preventing lung collapse during exhalation/facilitation of reinflation, see Rauscher col. 7, lines 11-19) for cost savings and/or to reduce the number of parts that could potentially fail. 
Regarding claim 17, Wallin in view of Rauscher and Haggblom teaches the method according to claim 16, wherein Rauscher further educates the combination to include wherein the cycling step is performed at a previously set respiratory rate (respiratory rate…constant, abstract) and a previously set ratio between the inspiratory phase and the expiratory phase (inspiratory time…constant, abstract; wherein a set respiratory rate and inspiratory time necessarily results in a set expiratory time/ratio between inspiratory and expiratory times) (abstract; col. 7-8; where the respiratory rate and inspiratory time (and thus expiratory time) are set/maintained the same throughout xenon delivery and throughout the flush thereafter).  
Regarding claim 21, Wallin in view of Rauscher and Haggblom teaches the method according to claim 16, Wallin as modified by Rauscher and Haggblom to include a single expiratory PEEP valve that is closed during inhalation and open during exhalation as discussed above regarding claim 16 further teaches wherein the upper pressure level setting (i.e. the higher pressure during inspiration) is at a pressure above a PEEP level setting (i.e. the lower pressure during expiration).  
Regarding claim 22, Wallin in view of Rauscher and Haggblom teaches the method according to claim 16, wherein Rauscher further educates the combination to include wherein when the starting step is performed at the time that an expiration should occur during the ongoing (xenon, in the case of Rauscher) delivery, which would have been obvious to occur out of the finite times during a respiratory cycle in which to start a flush with the expected result providing the flush when needed by the patient, the method further comprising a substantially simultaneous step of: triggering an expiratory phase (i.e. the expiratory phase that was slated to occur before the flush and now occurs during the flush) with the expiratory pressure control valve by performing a step of setting the expiratory pressure control valve at the lower pressure level setting, because when the triggering of the flush/switch occurs at the same time an expiration was already set to occur, the claimed simultaneous step will occur in the combined method of Wallin in view of Rauscher and Haggblom, because the ventilation cycles are taught by Rauscher to be maintained (via expiratory PEEP valve setting) before/during/after switching to the flush (abstract; cols. 7-8).  
Regarding claim 23, Wallin in view of Rauscher and Haggblom teaches the method according to claim 16, wherein Rauscher further educates the combination to include wherein when the starting step is performed amidst an inspiratory phase during ventilation, which would have been obvious to occur out of the finite times during a respiratory cycle in which to start a flush with the expected result providing the flush when needed by the patient, the inspiratory phase is continued by performing a step of setting the expiratory pressure control valve at the higher pressure level setting for a remaining time period of the inspiratory phase (i.e. the expiratory control valve is maintained in the position already set for inhalation), and the cycling step is preceded by a step of providing an expiratory phase supplementing the inspiratory phase to complete a breathing cycle by setting the expiratory pressure control valve at the lower pressure level setting (i.e. the next expiratory phase that occurs after starting the flush), because when the triggering of the flush/switch occurs during an inhalation, the claimed setting steps will occur in the combined method of Wallin in view of Rauscher and Haggblom, because the ventilation cycles are taught by Rauscher to be maintained (via expiratory PEEP valve setting) before/during/after switching to the flush (abstract; cols. 7-8).    
Regarding claim 24, Wallin in view of Rauscher and Haggblom teaches the method according to claim 16, wherein Wallin further discloses wherein the fresh gas section comprises an oxygen valve (valve 30) controlling flow of oxygen, and wherein the starting step comprises a step of opening at least partially the oxygen valve (paras [0070-74] and [0100]).
Regarding claim 26, Wallin in view of Rauscher and Haggblom teaches the method according to claim 16, wherein Wallin further discloses wherein the starting step is preceded by a step of ventilating a patient in (a) a volume or pressure controlled mode of ventilation of the anaesthetic breathing apparatus (paras [0050-51], [0058]).  
Regarding claim 27, Wallin in view of Rauscher and Haggblom teaches the method according to claim 26, wherein Wallin further discloses wherein the ventilating step comprises a step of recirculating a portion of expiratory gas from the patient in the anaesthetic breathing apparatus (Fig. 6; paras [0050], [0044], [0100]).  

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Bathe OR Wallin view of Rauscher and Haggblom as applied to claim 16, and further in view of Panin (US 2021/0008322 A1; hereinafter “Panin”).
Regarding claim 19, Bathe discloses OR Wallin in view of Rauscher and Haggblom teaches the method according to claim 16, but Bathe OR Wallin in view of Rauscher and Haggblom is silent regarding wherein the upper pressure level setting is at a level below a threshold pressure level of a pressure relief valve of the anaesthetic breathing apparatus. However, Panin demonstrates that it was well known in the ventilator art before the effective filing date of the claimed invention to include wherein the upper pressure level setting of an exhalation valve (one NO proportion SV, para [0021]) is at a level below a threshold pressure level of a pressure relief valve (safety valve 2.23) of the anaesthetic breathing apparatus (paras [0021-22] and [0043-44] in view of para [0071], where the closed exhalation valve/setting provides for normal inhalation pressure, and pressures above that setting cause the safety valve to activate), such that it would have been obvious to an artisan before the effective filing date of the claimed invention to modify Bathe OR Wallin in view of Rauscher and Haggblom to include an inspiratory pressure relief valve such that the upper pressure level setting is at a level below a threshold pressure level of a pressure relief valve of the anaesthetic breathing apparatus as taught by Panin, in order to provide the predictable result of providing a means to avoid over pressurization during inhalation to prevent lung damage.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Bathe OR Wallin view of Rauscher and Haggblom as applied to claim 16, and further in view of Manigel et al. (US 6,651,657 B1; hereinafter “Manigel”).
Regarding claim 20, Bathe discloses OR Wallin in view of Rauscher and Haggblom teaches the method according to claim 16, but Bathe OR Wallin in view of Rauscher and Haggblom is silent regarding wherein the upper pressure level setting is at a plateau pressure level as determined at inspiratory zero-flow to the patient. However, Manigel teaches that it was known in the ventilator art before the effective filing date of the claimed invention for an upper pressure level to be at a plateau pressure level setting (maximum airway pressure Pinsp…corresponds to the plateau pressure, col. 6, lines 1-3) as determined at inspiratory zero-flow to the patient (Fig. 2), such that it would have been obvious to an artisan before the effective filing date of the claimed invention to modify Bathe OR Wallin in view of Rauscher and Haggblom such that the upper pressure level setting is at a plateau pressure level as determined at inspiratory zero-flow to the patient as taught by Manigel, in order to utilize a known suitable maximum airway pressure during pressure-controlled respiration to provide the predicable result of a maximum pressure during inspiration that does not injure the lungs of the patient. 

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Wallin view of Rauscher and Haggblom as applied to claim 16, and further in view of Dunlop (WO 01/43803 A1; hereinafter “Dunlop”).
Regarding claim 25, Wallin in view of Rauscher and Haggblom teaches the method according to claim 16, but Wallin is silent regarding wherein the anaesthetic breathing apparatus comprises a dedicated oxygen flush valve connected to the oxygen supply and wherein the starting step comprises a step of opening at least partially the dedicated oxygen flush valve. However, Dunlop demonstrates that it was well known in the oxygen flush art before the effective filing date of the claimed invention for an anaesthetic breathing apparatus (Fig. 1) to comprise a dedicated oxygen flush valve (flush valve 20) connected to the oxygen supply (pressurized source of oxygen 1) and wherein the starting step comprises a step of opening at least partially the dedicated oxygen flush valve (page 11, lines 8-12). Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention to modify Wallin to include wherein the anaesthetic breathing apparatus comprises a dedicated oxygen flush valve connected to the oxygen supply and wherein the starting step comprises a step of opening at least partially the dedicated oxygen flush valve as taught by Dunlop, in order to provide the predictable result of a means for providing the oxygen flush that circumvents the nebulizer to avoid damage thereto (Dunlop, page 5, lines 1-7).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E DITMER whose telephone number is (571)270-5178. The examiner can normally be reached M-Th 8:30a-5:30p, F 8:30a-12:30p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHRYN E DITMER/Primary Examiner, Art Unit 3785